Exhibit 10.01

[CSI LETTERHEAD]

April 23, 2008

 

Andrew Barron Worden

Barron Partners LP

730 Fifth Avenue, 25th Floor

New York, NY 10019

  

Nancy K. Hedrick

Beverly N. Hawkins

Thomas P. Clinton

William J. Buchanan

Computer Software Innovations, Inc.

Joe G. Black

204 Mt. Calvary Church Road

Easley, SC 29642

  

900 East Main Street, Suite T

Easley, SC 29640

 

Re:   Extension of Subordinated Notes and Waiver

Ladies and Gentlemen:

Each of you is the holder of a separate Subordinated Promissory Note dated
February 11, 2005 payable by Computer Software Innovations, Inc. (the “Company”)
in the original principal amount of $1,875,200.00 in the case of Barron Partners
LP and $375,000.00 in the case of all individual holders (collectively, the
“Notes” and each a “Note”). The remaining principal amount owing on the Notes as
of the date of this letter is $1,125,200.00 in the case of Barron Partners LP
and $225,040.00 in the case of all individual holders. The Notes were due and
payable in full on May 10, 2006. After consulting with the holders of the Notes
(the “Noteholders”), the Company refrained from paying the remaining principal
balance of the Notes at maturity and, accordingly, the Notes subsequently have
been in default. Since the May 10, 2006 maturity, the Company has paid all
accrued interest due and payable to date at the default rate of fifteen percent
(15%) per annum (the “Default Rate”).

Following recent discussions with each of you, the Company is proposing the
following amendments, payments and waiver with respect to the Notes
(collectively, the “Amendment and Waiver”):

1. The maturity date of each of the Notes will be extended from May 10, 2006
until March 31, 2009 (the “New Maturity Date”), on which date all principal and
accrued interest on the Notes will be due and payable in full.

2. As a result of the extension of the Notes described in paragraph 1 above, the
Notes will no longer be in default with respect to principal payments. Further,
each Noteholder hereby waives any existing or past default based on the Company
failing to make any payment of interest or principal when due.



--------------------------------------------------------------------------------

3. Despite the Notes no longer being in default, the Notes will continue to bear
interest at the Default Rate until the New Maturity Date.

4. The Company within ten (10) days of the date of this letter will make
principal payments on the Notes (the “Principal Payments”), $150,000.00 in the
case of the Note held by Barron Partners LP and $30,000.00 each in the case of
the other Noteholders.

To evidence your agreement with the Amendment and Waiver of the Notes set forth
above, please execute this letter in the signature space provided below and
return the executed letter to me as soon as possible by facsimile or email. Upon
receiving signed letters from all of the Noteholders, the Company will make the
applicable Principal Payments to each of you. The Amendment and Waiver shall
become effective with respect to a particular Note only when the Noteholder
receives his or her agreed Principal Payment.

Please call me if you have any questions.

 

Sincerely,

/s/ David D. Dechant

David D. Dechant Chief Financial Officer

 

BARRON PARTNERS LP

By:   Baron Capital Advisors LLC,   Its General Partner   By:  

/s/ Andrew Barron Worden

    Andrew Barron Worden,     Managing Member

/s/ Nancy K. Hedrick

Nancy K. Hedrick

/s/ Beverly N. Hawkins

Beverly N. Hawkins

/s/ Thomas P. Clinton

Thomas P. Clinton

/s/ William J. Buchanan

William J. Buchanan

/s/ Joe G. Black

Joe G. Black